In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings *445County (Ruditzky, J.), dated August 13, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, without costs or disbursements.
The defendants made a prima facie showing that the plaintiff did not sustain a serious injury through the affirmation of their examining physician who found, inter alia, that the plaintiff had a full range of motion in his cervical and lumbosacral spine and shoulders, and concluded that the plaintiff was not disabled (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). The plaintiff’s medical evidence submitted in opposition to the motion consisted solely of affirmed magnetic resonance imaging reports indicating the presence of bulging and herniated discs in the lumbar and cervical spines. However, in the absence of any objective evidence of a related disability or restriction, the mere presence of the bulging and herniated discs was insufficient to raise a triable issue of fact (see Guzman v Michael Mgt., 266 AD2d 508 [1999]).
Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Florio, J.P., Goldstein, Adams, Rivera and Spolzino, JJ., concur.